                                                          

Exhibit 10.1

NORTHFIELD BANK

EMPLOYMENT AGREEMENT

This employment agreement (this “Agreement”) is made effective as of the 1st day
of January, 2014 (the “Effective Date”), by and between Northfield Bank (the
“Bank”), a federally-chartered savings bank with its principal offices at 1731
Victory Boulevard, Staten Island, New York 10314-3598, and John W. Alexander
(“Executive”).

WITNESSETH:

WHEREAS, the Bank is a wholly-owned subsidiary of Northfield Bancorp, Inc., a
federally-chartered stock holding company (the “Company”); and

WHEREAS, Executive and the Bank entered into an employment agreement (the “Prior
Agreement”) dated January 1, 2013, pursuant to which Executive serves as
Chairman of the Board and Chief Executive Officer of the Bank; and

WHEREAS, the Bank and Executive believe it is in the best interests of the Bank
to renew the Prior Agreement, and Executive is willing to continue to serve in
the employ of the Bank on a full-time basis on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual premises and covenants herein
contained, and upon the other terms and conditions hereinafter provided, the
parties hereby agree as follows:

1.

POSITION AND RESPONSIBILITIES. 

During the term of Executive’s employment hereunder, Executive agrees to serve
as the Chairman of the Board and Chief Executive Officer of the Bank.  Executive
shall perform administrative and management services for the Bank which are
customarily performed by persons in a similar executive officer
capacity.  Executive shall be responsible for the overall management of the
Company and the Bank and shall be responsible for establishing the business
objectives, policies and strategic plan of the Company and the Bank.  Executive
shall also be responsible for providing leadership and direction to all
departments or divisions of the Company and the Bank, and shall be the primary
contact between the Board of Directors and the staff of the Company and the
Bank.  During said period, Executive also agrees to serve as a director of the
Company and the Bank and, if elected, as an officer and director of any
subsidiary of the Bank or the Company.  Executive’s principal place of
employment shall be at the Bank’s principal executive offices, located at 581
Main Street, Woodbridge, New Jersey 07095.  The Bank shall provide Executive, at
his principal place of employment, with support services and facilities suitable
to his position with the Bank and necessary or appropriate in connection with
the performance of his duties under this Agreement. 

2.

TERM OF EMPLOYMENT.

(a) The term of Executive’s employment under this Agreement shall commence as of
the Effective Date and shall continue thereafter for a period of three (3)
years.  Commencing on the first anniversary date of this



--------------------------------------------------------------------------------

 

Agreement (the “Anniversary Date”) and continuing on each Anniversary Date
thereafter, the Board of Directors of the Bank (the “Board”) shall evaluate the
services of the Executive and make a determination as to whether the term of
this Agreement shall renew for an additional year such that the remaining term
of this Agreement is always three (3) years.  The Compensation Committee
comprised of independent board members (as defined in applicable listing
standards for the trading market on which the Company’s stock is trading) will
conduct a performance evaluation and review of Executive annually for purposes
of determining whether to give notice not to extend the term of this Agreement,
and the results thereof shall be included in the minutes of the Compensation
Committee meeting.  The Compensation Committee will present its findings to the
Board and the independent members (as defined above) of the full Board must
approve the renewal or nonrenewal.  If a determination is made not to renew this
Agreement with the Executive, the Company must provide a Non Renewal Notice at
least thirty (30) days and not more than sixty (60) days prior to such
Anniversary Date, in which case the term of this Agreement shall become fixed
and shall end three (3) years following such Anniversary Date.

(b) Notwithstanding anything contained in this Agreement to the contrary, either
Executive or the Bank may terminate Executive’s employment with the Bank at any
time during the term of this Agreement, subject to the terms and conditions of
this Agreement.

3.

COMPENSATION AND REIMBURSEMENT. 

(a) The compensation specified under this Agreement shall constitute
consideration paid by the Bank in exchange for duties described in Section 1 of
this Agreement.  The Bank shall pay Executive, as compensation, a salary of not
less than $676,000 per year (“Base Salary”).  Base Salary shall include any
amounts of compensation deferred by Executive under any employee benefit plan or
deferred compensation arrangement maintained by the Bank.  Such Base Salary
shall be payable bi-weekly or, if different, in accordance with the Bank’s
customary payroll practices.  During the term of this Agreement, Executive’s
Base Salary shall be reviewed at least annually by the 31st day of each
January.  Such review shall be conducted by the Board or by a committee
designated by the Board.  The committee or the Board may increase (but not
decrease) Executive’s Base Salary at any time.  Any increase in Base Salary
shall become the “Base Salary” for purposes of this Agreement.  The Board may
engage the services of an independent consultant to assist in determining an
appropriate Base Salary.  In addition to the Base Salary provided in this
Section 3(a), the Bank shall also provide Executive with all such other benefits
as are provided uniformly to full-time employees of the Bank, on the same basis
(including cost) that such benefits are provided to other senior officers of the
Bank. 

(b) In addition to the Base Salary provided for in Section 3(a), the Bank will
provide Executive with the opportunity to participate in employee benefit plans,
arrangements and perquisites substantially equivalent to those in which
Executive was participating or otherwise deriving a benefit from immediately
prior to the beginning of the term of this Agreement, and any other employee
benefit plans, arrangements and perquisites suitable for the Bank’s senior
executives adopted by the Bank subsequent to the Effective Date.  The Bank will
not, without Executive’s prior written consent, make any changes in such plans,
arrangements or perquisites which would adversely affect Executive’s rights or
benefits thereunder (other than changes that would apply equally to all other
employees or senior officers, as applicable, participating in such plans,
arrangements or perquisites) without separately providing for an arrangement
that ensures Executive receives, or will receive, the economic value that
Executive would otherwise lose as a result of such adverse effect.  Without
limiting the generality of the foregoing provisions of this Section 3(b),
Executive shall be entitled to participate in or receive benefits under any
employee benefit plans, whether tax-qualified or otherwise, including, but not
limited to, retirement plans, supplemental retirement plans, deferred
compensation plans, pension plans, profit-sharing



--------------------------------------------------------------------------------

 

plans, employee stock ownership plans, stock award or stock option plans,
health-and-accident plans, medical coverage or any other employee benefit plan
or arrangement made available by the Bank in the future to its senior executives
and key management employees, subject to and on a basis consistent with the
terms, conditions and overall administration of such plans and arrangements
(including designation by the Board of eligibility to participate, if
applicable).  Executive shall also be entitled to incentive compensation and
bonuses as provided in any plan or arrangement of the Bank in which Executive is
eligible to participate (and he shall be entitled to a pro rata distribution
under any incentive compensation or bonus plan as to any year in which a
termination of employment occurs, other than Termination for Just
Cause).  Nothing paid to Executive under any such plans or arrangements will be
deemed to be in lieu of other compensation to which Executive is entitled under
this Agreement. 

(c) In addition to the Base Salary provided for by Section 3(a) and other
compensation and benefits provided for by Section 3(b), the Bank shall pay or
reimburse Executive for all reasonable expenses incurred by Executive in
performing his obligations under this Agreement in accordance with the Bank’s
reimbursement policies.  Such reimbursements shall be made promptly by the Bank,
and, in any event, not later than March 15 of the year immediately following the
calendar year in which Executive incurred such expense.

(d) The Bank shall continue to sponsor and pay for the non-qualified
supplemental retirement income plan(s) in effect on the date hereof for the
benefit of Executive and shall provide Executive with a life insurance policy
owned by Executive or a family trust for which the Bank pays all premiums,
provided that Executive shall recognize income on such coverage at the rates
determined pursuant to applicable federal and state tax laws.    The Bank shall
also pay or reimburse Executive for the annual dues associated with Executive’s
membership in a country club of Executive’s choice located in the market area
served by the Bank.  In addition, during the term of this Agreement the Bank
shall lease, or reimburse Executive for the expense of leasing, an automobile
for use by Executive provided the monthly lease payment does not exceed $1,500,
and provided further that the monthly lease allowance shall be reviewed by the
Board at each Anniversary Date of the Agreement.  The Bank shall also pay
directly, or reimburse Executive for, the reasonable expenses associated with
the use of such automobile, including gasoline, maintenance expenses and
insurance.  Such reimbursements and payments shall be made promptly by the Bank
and, in any event, not later than March 15 of the year immediately following the
calendar year in which Executive incurred such expense.

(e) Executive shall be entitled to paid time off in accordance with the standard
policies of the Bank for senior executive officers, but in no event less than
thirty (30) days paid time off during each year of employment.  Executive shall
receive his Base Salary and other benefits during periods of paid time
off.  Executive shall also be entitled to paid legal holidays in accordance with
the policies of the Bank.  Executive shall also be entitled to sick leave in
accordance with the policies of the Bank, but in no event less than the number
of days of sick leave per year to which Executive was entitled at the Effective
Date of this Agreement.

4.

OUTSIDE ACTIVITIES.

During the term of his employment hereunder, except for periods of absence
occasioned by illness, reasonable vacation periods and reasonable leaves of
absence approved by the Board, Executive shall devote substantially all his
business time, attention, skill, and efforts to the faithful performance of his
duties hereunder.  Executive also may serve as a member of the board of
directors of business, trade association, community and charitable organizations
subject to the annual approval of the Board; provided that in each case such
service shall not materially interfere with the performance of his duties under
this Agreement or present any conflict of interest. Executive shall provide to
the Board annually a list of all organizations for which



--------------------------------------------------------------------------------

 

Executive serves as a director or in a similar capacity for purposes of
obtaining the Board’s approval of Executive’s service on the boards of such
organizations. Such service to and participation in outside organizations shall
be presumed for these purposes to be for the benefit of the Bank, and the Bank
shall reimburse Executive his reasonable expenses associated therewith, except
for such items that are tax deductible by the Executive as charitable
contributions.  Any such reimbursements shall be made promptly by the Bank and,
in any event, not later than March 15 of the year immediately following the
calendar year in which Executive incurred such expense.

5.

PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION. 

(a) Upon the occurrence of an Event of Termination (as herein defined) during
Executive’s term of employment under this Agreement, the provisions of this
Section 5 shall apply.  As used in this Agreement, an “Event of Termination”
shall mean and include any of the following: 

(i)

the termination by the Bank of Executive’s full-time employment hereunder for
any reason other than termination governed by Section 6 (Termination for Just
Cause) or termination governed by Section 7 (Termination for Disability or
Death); or

(ii)

Executive’s resignation from the Bank’s employ for any of the following reasons
(each of which shall be deemed a “Good Reason”): 

(A)

the failure to elect or reelect or to appoint or reappoint Executive to the
positions set forth under Section 1 (without Executive’s consent), or the
failure to nominate or renominate Executive as a Director of the Bank or the
Company;

(B)

a material change in Executive’s functions, duties, or responsibilities with the
Bank, which change would cause Executive’s position to become one of lesser
responsibility, importance, or scope from the position and attributes thereof
described in Section 1, above; 

(C)

a relocation of Executive’s principal place of employment by more than 30 miles
from the corporate office located at 581 Main Street,  Woodbridge,  New Jersey;

(D)

a material reduction in the benefits and perquisites to Executive from those
being provided as of the Effective Date of this Agreement, other than a
reduction that is part of a Bank-wide reduction in pay or benefits;

(E)

a liquidation or dissolution of the Company or the Bank; or

(F)

a material breach of this Agreement by the Bank.

Upon the occurrence of any event described in clauses (A), (B), (C), (D), (E) or
(F), above, Executive shall have the right to elect to terminate his employment
under this Agreement by resignation upon not less than sixty (60) days prior
written Notice of Termination, as defined in Section 9(a), given within six (6)
full calendar months after the event giving rise to said right to
elect.  Thereafter, the Bank shall have thirty (30) days to cure the Good
Reason, which period may be waived by the Bank.  If the Bank cures, the
Executive’s right to resign and receive a payment shall be eliminated. 



--------------------------------------------------------------------------------

 

Notwithstanding the preceding, in the event of a continuing breach of this
Agreement by the Bank, Executive, after giving due notice within the prescribed
time frame of an initial event specified above, shall not waive any of his
rights under this Agreement and this Section solely by virtue of the fact that
Executive has submitted his resignation, provided Executive has remained in the
employment of the Bank and is engaged in good faith discussions to resolve any
occurrence of an event described in clauses (A), (B), (C), (D) or (F) above.

 

(iii)

Executive’s  resignation for Good Reason or Executive’s involuntary termination
of employment by the Bank on the effective date of, or at any time following, a
Change in Control of the Bank or the Company during the term of this Agreement,
provided that in the case of Executive’s resignation for Good Reason, the
Executive provides a Notice of Termination and follows the procedures set forth
in Section 5(a)(ii) above.  For these purposes, a Change in Control of the Bank
or the Company shall mean a change in control of a nature that: (i) would be
required to be reported in response to Item 5.01 of the current report on Form
8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”); or (ii) without limitation
such a Change in Control shall be deemed to have occurred at such time as (a)
any “person” (as the term is used in Sections 13(d) and 14(d) of the Exchange
Act), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
25% or more of the combined voting power of Company’s outstanding securities
except for any securities purchased by the Bank’s employee stock ownership plan
or trust; or (b) individuals who constitute the Board of Directors of the
Company on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election was approved by a vote of
at least a majority of the directors shall be, for purposes of this clause (b),
considered as though he were a member of the Incumbent Board; or (c) a plan of
reorganization, merger, consolidation, sale of all or substantially all the
assets of the Bank or the Company or similar transaction in which the Bank or
Company is not the surviving institution occurs; or (d) a proxy statement is
distributed soliciting proxies from stockholders of the Company, by someone
other than the current management of the Company, seeking stockholder approval
of a plan of reorganization, merger or consolidation of the Company or similar
transaction with one or more corporations or financial institutions, and as a
result of such proxy solicitation, a plan of reorganization, merger,
consolidation or similar transaction involving the Company is approved by the
requisite vote of the Company’s stockholders; or (e) a tender offer is made for
25% or more of the voting securities of the Company and the shareholders owning
beneficially or of record 25% or more of the outstanding securities of the
Company have tendered or offered to sell their shares pursuant to such tender
offer and such tendered shares have been accepted by the tender
offeror.  Notwithstanding anything to the contrary herein, a Change in Control
shall not be deemed to have occurred in the event that (i) the Company sells
less than 50% of its outstanding common stock in one or more stock offerings.

(b) Upon the occurrence of an Event of Termination, on the Date of Termination,
as defined in Section 9(b), the Bank shall be obligated to pay Executive, or, in
the event of his subsequent death, his beneficiary or beneficiaries, or his
estate, as the case may be, as severance pay or liquidated damages, or both,



--------------------------------------------------------------------------------

 

an amount equal to the sum of: (i) his earned but unpaid salary as of the date
of his termination of employment with the Bank; (ii) the benefits, if any, to
which he is entitled as a former employee under the employee benefit plans and
programs and compensation plans and programs maintained for the benefit of the
Bank’s or Company’s officers and employees; (iii) the remaining payments that
Executive would have earned, in accordance with Sections 3(a) and 3(b), if he
had continued his employment with the Bank for a thirty-six (36) month period
following his termination of employment, and had earned a bonus and/or incentive
award in each year equal in amount to the average bonus and/or incentive award
earned by him over the three calendar years preceding the year in which the
termination occurs in the case of a termination pursuant to Section 5(a)(i) or
5(a)(ii), or the highest annual bonus and/or incentive award earned by him in
any of the three calendar years preceding the year in which the termination
occurs in the case of a termination pursuant to Section 5(a)(iii); and the
annual contributions or payments that would have been made on Executive’s behalf
to any employee benefit plans of the Bank or the Company as if Executive had
continued his employment with the Bank for a thirty-six (36) month period
following his termination of employment, based on contributions or payments made
(on an annualized basis) at the Date of Termination.  Any payments hereunder
shall be made in a lump sum within thirty (30) days after the Date of
Termination, or in the event Executive is a Specified Employee (within the
meaning of Treasury Regulations §1.409A-1(i)), and to the extent necessary to
avoid penalties under Code Section 409A, no payment shall be made to Executive
prior to the first day of the seventh month following Executive’s Date of
Termination.  Such payments shall not be reduced in the event Executive obtains
other employment following termination of employment.

(c) Upon the occurrence of an Event of Termination, the Bank will cause to be
continued life insurance and non-taxable, medical and dental and disability
coverage substantially identical to the coverage maintained by the Bank for
Executive and his family prior to Executive’s termination.  Such coverage shall
continue at the Bank’s expense for a period of thirty-six (36) months from the
Date of Termination.  If the Bank cannot provide one or more of the benefits set
forth in this paragraph because Executive is no longer an employee, applicable
rules and regulations prohibit such benefits or the payment of such benefits in
the manner contemplated, would subject the Bank to penalties, then the Bank
shall pay the Executive a cash lump sum payment reasonably estimated to be equal
to the value of such benefits. Such cash lump sum payment shall be made in a
lump sum within thirty (30) days after the Date of Termination, or in the event
Executive is a Specified Employee (with the meaning of Treasury Regulation
Section 1.409A-1(i)), and to the extent necessary to avoid penalties under Code
Section 409A, no payment shall be made to Executive prior to the first day of
the seventh month following Executive’s Date of Termination.

(d) Notwithstanding anything herein to the contrary, in no event shall the
aggregate payments or benefits to be made or afforded to Executive under this
Section constitute an “excess parachute payment” under Code Section 280G , or
any successor thereto, and in order to avoid such a result, Executive’s benefits
hereunder shall be reduced, if necessary, to an amount, the value of which is
one dollar ($1.00) less than an amount equal to three (3) times Executive’s
“base amount,” as determined in accordance with Code Section 280G.  The
allocation of the reduction required hereby shall be determined by Executive,
provided, however, that if it is determined that such election by Executive
shall be in violation of Code Section 409A, the allocation of the required
reduction shall be pro-rata.

 

(e) For purposes of Section 5, an “Event of Termination” as used herein shall
mean “Separation from Service” as defined in Code Section 409A and the Treasury
Regulations promulgated thereunder, provided, however, that the Bank and
Executive reasonably anticipate that the level of bona fide services Executive
would perform after termination would permanently decrease to a level that is
less than 50% of the average level of



--------------------------------------------------------------------------------

 

bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period. 

 

6.

TERMINATION FOR JUST CAUSE. 

(a) The term “Termination for Just Cause” shall mean termination because of
Executive’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, material breach of the Bank’s Code of
Ethics, material violation of the Sarbanes-Oxley requirements for officers of
public companies that in the reasonable opinion of the Board will likely cause
substantial financial harm or substantial injury to the reputation of the Bank,
willfully engaging in actions that in the reasonable opinion of the Board will
likely cause substantial financial harm or substantial injury to the business
reputation of the Bank, intentional failure to perform stated duties, willful
violation of any law, rule or regulation (other than routine traffic violations
or similar offenses) or final cease-and-desist order, or material breach of any
provision of the contract. 

(b) Notwithstanding Section 6(a), the Bank may not terminate Executive for Just
Cause unless and until there shall have been delivered to him a Notice of
Termination which shall include a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called and held for that purpose, finding that
in the good faith opinion of the Board, Executive was guilty of conduct
justifying Termination for Just Cause and specifying the particulars thereof in
detail.  Executive shall not have the right to receive compensation or other
benefits for any period after Termination for Just Cause.  During the period
beginning on the date of the Notice of Termination for Just Cause pursuant to
this Section 6(b) through the Date of Termination, any unvested stock options
and related limited rights granted to Executive under any stock option plan
shall not be exercisable nor shall any unvested awards granted to Executive
under any stock benefit plan of the Bank, the Company or any subsidiary or
affiliate thereof, vest.  At the Date of Termination, any such unvested stock
options and related limited rights and any such unvested awards shall become
null and void and shall not be exercisable by or delivered to Executive at any
time subsequent to such Termination for Just Cause.  In the Event of Executive’s
Termination for Just Cause, Executive shall resign as a director of the Company
and the Bank, and as a director and/or officer of any subsidiary or affiliate of
the Company and/or the Bank.

7.

TERMINATION FOR DISABILITY OR DEATH.

(a) The Bank or Executive may terminate Executive’s employment after having
established Executive’s Disability.  For purposes of this Agreement,
“Disability” shall be deemed to have occurred if: (i) Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months; (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death, or last for a continuous period of not less than 12
months, Executive is receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Bank; or (iii) Executive is determined to be totally disabled by the Social
Security Administration. 

(b) In the event of such Disability, Executive’s obligation to perform services
under this Agreement will terminate.  In the event of such termination,
Executive shall receive the benefits provided under any disability program
sponsored by the Company or the Bank.  To the extent such benefits are less than
Executive’s Base Salary, as defined in Section 3(a) on the effective Date of
Termination and less than sixty-six and two-thirds percent (66 2/3%) of
Executive’s Base Salary after the first year following termination, Executive
shall  receive



--------------------------------------------------------------------------------

 

as a supplement to such disability benefit the difference between the benefits
provided under any disability program sponsored by the Company or the Bank and
(x) his Base Salary, as defined in Section 3(a), at the rate in effect on the
Date of Termination for a period of one (1) year following the Date of
Termination by reason of Disability, and (y) sixty-six and two-thirds percent
(66 2/3%) of Executive’s Base Salary after the first year following termination
through the earliest to occur of the date of Executive’s death, recovery from
such Disability, or the date Executive attains age 65.  In calculating the
payments due Executive under the Section 6(b), if the disability insurance
payments are excludable from Executive’s income for federal income tax purposes,
such amounts shall be tax adjusted, assuming a combined federal, state and city
tax rate of 38%, for purposes of determining the reduction in the payments due
under this Agreement to reflect the tax-free nature of the disability insurance
payment – by way of illustration, a $100 tax-free disability insurance payment
shall reduce the payment due under this Agreement by $161.30.  In addition, in
the event of termination due to Executive’s Disability, Executive and his
dependents shall, to the greatest extent possible, continue to be covered, at no
cost to them, under all benefit plans (including, without limitation, retirement
plans and non-taxable medical and dental plans, and life insurance plans) of the
Company or the Bank in which Executive participated prior to the occurrence of
Executive’s Disability and on the same terms as if Executive were actively
employed by the Company or the Bank, and said coverage shall continue through
the earliest to occur of (i) Executive’s recovery from such Disability, or (ii)
Executive’s attaining age 65. 

(c) In the event of Executive’s death during the term of this Agreement, his
estate, legal representatives or named beneficiary or beneficiaries (as directed
by Executive in writing) shall be paid Executive’s Base Salary, as defined in
Section 3(a), at the rate in effect at the time of Executive’s death for a
period of one (1) year from the date of Executive’s death, and the Bank will
continue to provide Executive’s family the same non-taxable medical, dental, and
other health benefits that were provided by the Bank to Executive’s family
immediately prior to Executive’s death, on the same terms, including cost, as if
Executive were actively employed by the Bank, except to the extent the terms
(including cost) of such benefits are changed in their application to all
continuing employees of the Bank, such coverage to continue  for a period of one
(1) year after the date of Executive’s death.  If the Bank cannot provide one or
more of the benefits set forth in this paragraph because applicable rules and
regulations prohibit such benefits or the payment of such benefits in the manner
contemplated would subject the Bank to penalties, then the Bank shall pay to
Executive’s surviving spouse or dependents (as applicable) a cash lump sum
payment reasonably estimated to be equal to the value of such benefits. Such
cash lump sum payment shall be made in a lump sum within thirty (30) days after
the date on which the Bank determines that it cannot provide such benefits
directly.

8.

TERMINATION UPON RETIREMENT.

Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment on or after age 65 and in accordance with
a retirement policy established by the Board with Executive’s consent with
respect to him.  Upon termination of Executive based on Retirement, no amounts
or benefits shall be due Executive under this Agreement, and Executive shall be
entitled to all benefits under any retirement plan of the Bank and other plans
to which Executive is a party.

 

9.

NOTICE.

(a) Any notice required under this Agreement shall be in writing and
hand-delivered to the other party.  Any termination by the Bank or by Executive
shall be communicated by Notice of Termination to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable



--------------------------------------------------------------------------------

 

detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.

(b) “Date of Termination” shall mean (A) if Executive’s employment is terminated
for Disability, thirty (30) days after a Notice of Termination is given
(provided that he shall not have returned to the performance of his duties on a
full-time basis during such thirty (30) day period), and (B) if his employment
is terminated for any other reason, the date specified in the Notice of
Termination.

(c) If the party receiving a Notice of Termination desires to dispute or contest
the basis or reasons for termination, the party receiving the Notice of
Termination must notify the other party within thirty (30) days after receiving
the Notice of Termination that such a dispute exists, and shall pursue the
resolution of such dispute in good faith and with reasonable diligence pursuant
to Section 20 of this Agreement.  During the pendency of any such dispute,
neither the Company nor the Bank shall be obligated to pay Executive
compensation or other payments beyond the Date of Termination.

10.

POST-TERMINATION OBLIGATIONS.

Executive shall, upon reasonable notice, furnish such information and assistance
honestly and in good faith to the Bank or the Company as may reasonably be
required by the Bank or the Company in connection with any litigation in which
it or any of its subsidiaries or affiliates is, or may become, a party.  All
payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with this Section 10 for one (1) full year after the
earlier of the expiration of this Agreement or termination of Executive’s
employment with the Bank. 

11.

NON-COMPETITION AND NON-DISCLOSURE.

(a) As a material inducement for the Bank to enter into this Agreement, upon any
termination of Executive’s employment hereunder pursuant to the terms of this
Agreement, other than a termination of Executive’s employment under Sections
5(a)(iii) or 6 of this Agreement, Executive agrees not to compete with the Bank
for a period of two (2) years following such termination in any city, town or
county in which Executive’s normal business office is located and the Bank has
an office or has filed an application for regulatory approval to establish an
office, determined as of the effective date of such termination, except as
agreed to pursuant to a resolution duly adopted by the Board.  Executive agrees
that during such period and within said cities, towns and counties, Executive
shall not work for or advise, consult or otherwise serve with, directly or
indirectly, any entity whose business materially competes with the depository,
lending or other business activities of the Bank.  Executive further agrees that
for a period of two (2) years following any termination of employment, he shall
not directly or indirectly, solicit, hire, or entice any of the following to
cease, terminate, or reduce any relationship with the Bank or the Company or to
divert any business from the Bank or the Company: (i) any person who was an
employee of the Bank or the Company during the term of this Agreement; or (ii)
any customer or client of the Bank or the Company.  Further, Executive will not
directly or indirectly disclose the names, addresses, telephone numbers,
compensation, or other arrangements between the Bank or the Company and any
individual or entity described in Sections (i) and (ii) of this Section
11(a).  The parties hereto, recognizing that irreparable injury will result to
the Bank, its business and property in the event of Executive’s breach of this
Subsection agree that in the event of any such breach by Executive, the Bank
will be entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by Executive, Executive’s partners,
agents, servants, employees and all persons acting for or under the direction of
Executive.  Nothing herein will be construed as prohibiting the Bank from
pursuing any other



--------------------------------------------------------------------------------

 

remedies available to the Bank for such breach or threatened breach, including
the recovery of damages from Executive.

(b) Executive recognizes and acknowledges that the knowledge of the business
activities, plans for business activities, and all other proprietary information
of the Bank or the Company as it may exist from time to time, are valuable,
special and unique assets of the business of the Bank or the Company.  Executive
will not, during or after the term of his employment, disclose any knowledge of
the past, present, planned or considered business activities or any other
similar proprietary information of the Bank or the Company to any person, firm,
corporation, or other entity for any reason or purpose whatsoever unless
expressly authorized by the Board of Directors or required by
law.  Notwithstanding the foregoing, Executive may disclose any knowledge of
banking, financial and/or economic principles, concepts or ideas which are not
solely and exclusively derived from the business plans and activities of the
Bank or the Company.  Further, Executive may disclose information regarding the
business activities of the Bank or the Company to any bank regulator having
regulatory jurisdiction over the activities of the Bank or the Company, pursuant
to a formal regulatory request.  In the event of a breach, or threatened breach,
by Executive of the provisions of this Section, the Bank or the Company will be
entitled to an injunction restraining Executive from disclosing, in whole or in
part, the knowledge of the past, present, planned or considered business
activities of the Bank or the Company, or any other similar proprietary
information, or from rendering any services to any person, firm, corporation, or
other entity to whom such knowledge, in whole or in part, has been disclosed or
is threatened to be disclosed.  Nothing herein will be construed as prohibiting
the Bank from pursuing any other remedies available to the Bank for such breach
or threatened breach, including the recovery of damages from Executive.

12.

SOURCE OF PAYMENTS.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.  The Company, however, unconditionally
guarantees payment and provision of all amounts and benefits due hereunder to
Executive and, if such amounts and benefits due from the Bank are not timely
paid or provided by the Bank, such amounts and benefits shall be paid or
provided by the Company.

13.

EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, including the Prior Agreement, except that this
Agreement shall not affect or operate to reduce any benefit, compensation, tax
indemnification or other provision inuring to the benefit of Executive under any
agreement between Executive, the Bank or the Company.  No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.

14.

NO ATTACHMENT.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Bank and their respective successors and assigns.



--------------------------------------------------------------------------------

 

15.

MODIFICATION AND WAIVER.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

16.

REQUIRED PROVISIONS.

(a) The Bank's Board may terminate Executive's employment at any time and for
any reason, but any termination by the Bank's Board, other than Termination for
Just Cause, shall not prejudice Executive's right to compensation or other
benefits under this Agreement. 

 

(b) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank's affairs by a notice served under
Section 8(e)(3) (12 U.S.C. 1818(e)(3)) or 8(g) (12 U.S.C. 1818(g)) of the
Federal Deposit Insurance Act, the Bank's obligations under this Agreement shall
be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay Executive all or part of the compensation withheld while its
contract obligations were suspended and (ii) reinstate (in whole or in part) any
of the obligations which were suspended.

 

(c) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank's affairs by an order issued under Section 8(e) (12
U.S.C. 1818(e)) or 8(g) (12 U.S.C.1818(g)) of the Federal Deposit Insurance Act,
all obligations of the Bank under this Agreement shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

 

(d) If the Bank is in default as defined in Section 3(x) (12 U.S.C. 1813(x)(1))
of the Federal Deposit Insurance Act, all obligations of the Bank under this
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the contracting parties.

 

(e) All obligations of the Bank under this Agreement may be terminated, except
to the extent determined that continuation of the contract is necessary for the
continued operation of the institution, by the Federal Deposit Insurance
Corporation if it enters into an agreement to provide assistance to or on behalf
of the Bank.  Any rights of the parties that have already vested, however, shall
not be affected by such action.

 

(f) Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon compliance with 12 U.S.C. Section 1828(k) and
any rules and regulations promulgated thereunder, including 12 C.F.R. Part 359,
and to the extent applicable, 12 C.F.R. §563.39.

17.

SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other
provisions of this Agreement or any part of such provision not held so



--------------------------------------------------------------------------------

 

invalid, and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.

18.

HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

19.

GOVERNING LAW.

This Agreement shall be governed by the laws of the State of New York, without
regard to its conflict of law principles, unless superseded by federal law or
otherwise specified herein.

20.

ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
panel of three arbitrators sitting in a location selected by Executive and the
Bank within fifty (50) miles from the principal office of the Bank, in
accordance with the rules of the American Arbitration Association’s National
Rules for the Resolution of Employment Disputes (“National Rules”) then in
effect.  One arbitrator shall be selected by Executive, one arbitrator shall be
selected by the Bank and the third arbitrator shall be selected by the
arbitrators selected by the parties.  If the arbitrators are unable to agree
within fifteen (15) days upon a third arbitrator, the arbitrator shall be
appointed for them from a panel of arbitrators selected in accordance with the
National Rules.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.

21.

PAYMENT OF COSTS AND LEGAL FEES AND REINSTATEMENT OF BENEFITS.

In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of: (1)
all legal fees incurred by Executive in resolving such dispute or controversy;
(2) any back-pay, including salary, bonuses and any other cash compensation,
fringe benefits and any compensation and benefits due Executive under this
Agreement; and (3) any other compensation otherwise due Executive as a result of
a breach of this Agreement by the Bank. Any payments pursuant to this Section 21
shall occur no later than two and one-half months after the dispute is settled
or resolved in Executive’s favor. 

22.

INDEMNIFICATION.

(a) The Bank and the Company shall provide Executive (including his heirs,
executors and administrators) with coverage under a standard directors’ and
officers’ liability insurance policy at its expense.  The Bank shall indemnify
Executive (and his heirs, executors and administrators) to the fullest extent
permitted under Office of the Comptroller of the Currency  (“OCC”) regulations,
or its successors, against all expenses and liabilities reasonably incurred by
him in connection with or arising out of any action, suit or proceeding in which
he may be involved by reason of his having been a director or officer of the
Bank (whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, advancement of legal fees and expenses,
judgments, court costs and attorneys’ fees and the cost of reasonable
settlements, provided, however, the Bank or Company shall not be required to
indemnify or reimburse Executive for legal expenses or liabilities incurred in
connection with an



--------------------------------------------------------------------------------

 

action, suit or proceeding arising from any illegal or fraudulent act committed
by Executive.  Any such indemnification shall be made consistent with OCC
regulations, or its successors, and Section 18(k) of the Federal Deposit
Insurance Act, 12 U.S.C. §1828(k), and the regulations issued thereunder in 12
C.F.R. Part 359.

(b) Notwithstanding the foregoing, no indemnification shall be made unless the
Bank or Company gives the OCC, or its successors, at least sixty (60) days’
notice of its intention to make such indemnification.  Such notice shall state
the facts on which the action arose, the terms of any settlement, and any
disposition of the action by a court.  Such notice, a copy thereof, and a
certified copy of the resolution containing the required determination by the
Board of the Bank or Company, and shall be sent to the regional director of the
OCC, or its successors, who shall promptly acknowledge receipt thereof.  The
notice period shall run from the date of such receipt.  No such indemnification
shall be made if the OCC, or its successors, advises the Bank or Company in
writing within such notice period, of its objection thereto.

23.

SUCCESSOR TO THE BANK.

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.

24.

NON WAIVER.

The failure of one party to insist upon or enforce strict performance by the
others of any provision of this Agreement or to exercise any right, remedy or
provision of this Agreement will not be interpreted or construed as a waiver or
relinquishment to any extent of such party’s right to enforce or rely upon same
in that or any other instance.





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Bank and Executive have signed (or caused to be signed)
this Agreement on the Effective Date.

 

 

Attest:

Northfield Bank

 

 

 

 

/s/ M. Eileen Bergin

By:  /s/ Patrick E. Scura, Jr.

Secretary

Title:  Compensation Committee Chairman

 

 

 

 

Attest:

Executive

 

 

 

 

/s/ M. Eileen Bergin

/s/ John W. Alexander

Secretary

John W. Alexander, Chairman of the Board and

 

Chief Executive Officer

 

 

 

 

Attest:

Northfield Bancorp, Inc.

 

(The Company is executing this Agreement only for

 

Purposes of acknowledging the obligations of the

 

Company hereunder.)

 

 

 

 

/s/ M. Eileen Bergin

By:  /s/  Patrick E. Scura, Jr.

Secretary

Title:  Compensation Committee Chairman



 

 

 



--------------------------------------------------------------------------------